Title: From George Washington to Major General Horatio Gates, 10 October 1778
From: Washington, George
To: Gates, Horatio


          
            Sir
            Head Quarters Fredericksburg 10th Octobr 1778.
          
          I recd yours of yesterday by Majr Marshall who delivered the prisoners Farnsworth and Blair to the provost.
          The Crime of passing counterfeit Bills of Credit, by which our currency has been extremely depreciated, added to the strong suspicion of their being both Spies, will render it necessary to have them executed according to their Sentences. I shall direct a sensible Clergyman to get as ample a confession as possible from them.
          Congress having constantly given direction in all matters respecting the prisoners of the Convention, I would recommend it to you to lay Lord Balcarres’s letters to yourself and Colo. Magaw before them. It is evident that if he is remanded to Massachusetts, Colo. Magaw will be immediately recalled. I am with Respect Sir your most obt Servt
          
            Go: Washington
          
         